Non-Responsive Reply
The reply filed on 11/12/20 is not fully responsive to the prior Office action because of the following omission(s) or matter(s) (See 37 CFR 1.111): the elected species is not directed to a single disclosed species.  Specifically, Applicant was respectfully requested to elect a single disclosed species from within the elected Group (Group I was elected).  Amended independent claim 88 is directed to two distinct groups of compounds.  Compound (A) comprises at least one dendrimer carrier selected from the group consisting of PAMAMA (G-1), PAMAMA (G-2), PAMAM (G-3), PAMAM (G-4), and PAMAM (G-5); a plurality of CT imaging moieties where at least one 
    PNG
    media_image1.png
    103
    212
    media_image1.png
    Greyscale
imaging moiety is present; and at least one enzyme interacting moiety.  Compound (B) comprises at least one carrier selected from the group consisting of a macromolecule, a polymer, an oligomer, a dendrimer, a nanoparticle, a liposome, a lipoplex, a polymersome, a micell, and a nanotube; a gold based moiety comprising at least one gold nanoparticle; and at least one enzyme interacting moiety; and optionally, either an oligomer or a polymer of the general formula 
    PNG
    media_image2.png
    88
    203
    media_image2.png
    Greyscale
 wherein K is a connectivity point; X is NH, O, or S; n is 1-20; m is 1-150; and B is selected from C(O)O, C(O), C1-C10 alkylene-C(O)O, C1-C10 alkylene-C(O), C(O)-C1-C10 alkylene-C(O), and C(O)-C1-C10 alkylene-C(O)O.  Applicant is once again respectfully requested to elect a single disclose species from within elected Group I.  In order to fully comply with the election of species requirement, 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 27, 2021